               Case 3:20-cr-00261-SI                Document 48             Filed 03/11/21     Page 1 of 2



Tiffany A. Harris OSB 02318
Attorney at Law
333 SW Taylor St., Suite 300
Portland, Oregon 97204
t. 503.782.4788 f. 503.217.5510
tiff@harrisdefense.com

Attorney for Timothy Gaines


                                       UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON

                                                 PORTLAND DIVISION


       UNITED STATES OF AMERICA,                                            3:20-CR-00261-SI

                              Plaintiff,                                    DECLARATION IN SUPPORT
                                                                            OF MOTION TO CONTINUE
          v.                                                                TRIAL DATE

        TIMOTHY GAINES.

                              Defendant.


          1.        Mr. Gaines was indicted on July 23, 2020 for Interference with Commerce by

Robbery under the Hobbes Act, 18 U.S.C. § 1951(a). I was appointed to represent him on August

26, 2020. On October 20, 2020, the Government issued a superseding indictment, adding a count

of Use and Carry of a Firearm During a Crime of Violence under 18 U.S.C. § 924(c).

          2.        The Government alleges that, on the evening of December 20, 2019, Mr. Gaines

and an accomplice robbed a marijuana dispensary while brandishing a firearm.

          3.        A three-day trial is currently scheduled for March 30, 2021.

          4.        The parties are working collaboratively to complete the production of rule 16

discovery. That process is ongoing, and the defense needs additional time to complete expert

discovery and pre-trial investigation.

          5.        Recently, on February 22, 2021, I received the mirror images of two cell phone
USDC Oregon Case 3:20-CR-00261-SI Declaration in Support of Ex Motion to Continue Trial Date
                                                                                                             1
                Case 3:20-cr-00261-SI                Document 48             Filed 03/11/21     Page 2 of 2


 hard drives. That evidence is under review by a forensic expert.

           6.        I am awaiting evidence from the Oregon State Crime Lab, which will also be

 reviewed by an expert.

           7.        AUSA Bolstad and I have conferred about discovery and my request that the trial

 date be continued for 90 days. She has no objection.

           8.        I have discussed the requested continuance with my client Mr. Gaines, who is

 detained at FDC Sheridan. He consents to the continuance and understands it would result in

 excludable delay under the Speedy Trial Act.

           9.        Therefore, I respectfully request that the Court continue the trial date for 90 days

 or a date thereafter, convenient for the Court.

         I declare under penalty of perjury that the forgoing is correct to the best of my knowledge

and belief.



           DATED this 11th day of March, 2021.


                                                              Respectfully submitted,

                                                              /S/    Tiffany Harris
                                                              Tiffany A. HarrisAttorney for Defendant
                                                              Timothy Gaines




 USDC Oregon Case 3:20-CR-00261-SI Declaration in Support of Ex Motion to Continue Trial Date
                                                                                                              2
